DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 17/051,658 filed on 5/12/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama (US 2019/0252999).

Regarding claim 1, Yuyama teaches:
 A carrier frequency setting method for setting a carrier frequency (Fig. 1 shows a carrier frequency setting method for setting a carrier frequency) in an inverter (inverter 100) for driving a motor (motor M1), comprising:
a loss derivation step of deriving a total loss which is a sum of a loss of the inverter and a loss of the motor (Fig. 2 and para 0088 motor loss computing unit 301 and inverter loss computing unit 302) when the motor is driven using the inverter while changing each of a torque generated in the motor, a rotation speed of the motor, and a carrier frequency in the inverter ([0086]-[0088]: based on torque, number of revolutions and based on carrier frequency Fc),
a carrier frequency derivation step of deriving a carrier frequency (carrier frequency setting unit 303 for deriving a carrier frequency) when the total loss is minimum as an optimum carrier frequency (Fig. 2 Fc_a is interpreted as the optimum carrier frequency since it is to be achieved by the carrier frequency setting unit 303- see para 0089: when the total loss is minimized) in each combination of a plurality of the torques and a plurality of the rotation speeds ([0086]-[0087]: introduction of map calculated in advance based on operating point, the number of revolutions, torque), based on the total loss derived in the loss derivation step ([0086]-[0089]); 
a relationship derivation step of deriving a relationship between the torque of the motor and the optimum carrier frequency for each rotation speed of the motor, based on the optimum carrier frequency derived in the carrier frequency derivation step ([0086]-[0089]: use of map calculated in advance based on operating point, the number of revolutions and torque; [0089]: carrier frequency 303 to execute frequency change control to achieve carrier frequency Fc_a based on Fig. 2 which shows a relationship between a carrier frequency and loss (indirectly relationship b/n carrier frequency and torque/rotation speed) since the total loss is computed based torque plus speed of motor based on para 0086-0087);
 	a relationship storage step of storing the relationship derived for each rotation speed of the motor in the relationship derivation step ([0086]-[0087]: map calculated in advance based on operating point; thus the calculated map is the relation storage step); and 
a carrier frequency setting step of setting the carrier frequency according to a command value of the torque (further Fig. 1 shows a torque command output from ECU to the carrier frequency setting unit 303) of the motor and a command value of the rotation speed of the motor (para 0086-0084: based on revolutions and a torque) based on the relationship after the relationship is stored in the relationship storage step, when the motor is driven ([0089]: executing the frequency change control so as to achieve a carrier frequency Fc_a;),
 wherein the inverter has a switching element configured using a wide band gap semiconductor (Fig. 2 shows the wide band gap semiconductor).
Yuyama doesn’t explicitly show in first embodiment: 
wherein the relationship between the torque of the motor and the optimum carrier frequency derived for each rotation speed of the motor in the relationship derivation step has a first portion in which the optimum carrier frequency increases as the torque of the motor increases in a range in which the torque of the motor is equal to or more than a torque of the motor corresponding to a lowest carrier frequency among the optimum carrier frequencies derived in the carrier frequency derivation step,
wherein the relationship between the torque of the motor and the optimum carrier frequency derived for each rotation speed of the motor in the relationship derivation step has a second portion in which the optimum carrier frequency decreases as the torque of the motor increases in a range in which the torque of the motor is equal to or less than the torque of the motor corresponding to the lowest carrier frequency among the optimum carrier frequencies derived in the carrier frequency derivation step.  
However Yuyama teaches in fourth embodiment:
wherein the relationship between the torque of the motor and the optimum carrier frequency derived for each rotation speed of the motor in the relationship derivation step has a first portion in which the optimum carrier frequency increases as the torque of the motor increases in a range (Figs. 21 and 22A-22B and [0209]- [0211]: carrier frequency to change depending on torque) in which the torque of the motor is equal to or more than a torque of the motor corresponding to a lowest carrier frequency among the optimum carrier frequencies derived in the carrier frequency derivation step (Fig. 22A shows the torque corresponding to a low frequency having a low torque load and the torque of the motor at higher frequency has a torque more than a torque of the motor corresponding to a lowest carrier frequency),
wherein the relationship between the torque of the motor and the optimum carrier frequency derived for each rotation speed of the motor in the relationship derivation step has a second portion in which the optimum carrier frequency decreases as the torque of the motor increases in a range in which the torque of the motor is equal to or less than the torque of the motor corresponding to the lowest carrier frequency among the optimum carrier frequencies derived in the carrier frequency derivation step (Figs. 22A-22B and [0211]: carrier frequency to change depending on torque).  
Given the teaching of Yuyama’s fourth embodiment, it would have been obvious to a person having ordinary skill in the art to provide Yuyama’s first embodiment with relationship between the torque of the motor and the carrier frequency derived for each speed of the motor and the carrier frequency decreasing as the torque of the motor corresponding to a lowest carrier frequency in order to provide a frequency variation and control to the inverter and motor.
 
Regarding claim 4, Yuyama doesn’t explicitly show in first embodiment:
 wherein in the relationship between the torque of the motor and the optimum carrier frequency derived for each rotation speed of the motor in the relationship derivation step, the torque of the motor has only one torque range of the motor corresponding to the lowest carrier frequency among the optimum carrier frequencies of the motor derived in the carrier frequency derivation step.  
However Yuyama teaches in fourth embodiment:
wherein in the relationship between the torque of the motor and the optimum carrier frequency derived for each rotation speed of the motor in the relationship derivation step, the torque of the motor has only one torque range (Figs.   22A show the motor having only one torque range, linear shape and [0211]: carrier frequency to change depending on torque) of the motor corresponding to the lowest carrier frequency among the optimum carrier frequencies of the motor derived in the carrier frequency derivation step.  
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the fourth embodiment of Yuyama into the first embodiment in order to provide frequency change control to the inverter and motor. 

Regarding claim 5, Yuyama teaches:
A carrier frequency setting method for setting a carrier frequency (Fig. 1 shows a carrier frequency setting method for setting a carrier frequency) in an inverter (inverter 100) for driving a motor (motor M1), comprising:
a loss derivation step of deriving a total loss which is a sum of a loss of the inverter and a loss of the motor (Fig. 2 and para 0088 motor loss computing unit 301 and inverter loss computing unit 302) when the motor is driven using the inverter while changing each of a torque generated in the motor, a rotation speed of the motor, and a carrier frequency in the inverter ([0086]-[0088]: based on torque, number of revolutions and based on carrier frequency Fc),
a carrier frequency derivation step of deriving a carrier frequency (carrier frequency setting unit 303 for deriving a carrier frequency) when the total loss is minimum as an optimum carrier frequency (Fig. 2 Fc_a is interpreted as the optimum carrier frequency since it is to be achieved by the carrier frequency setting unit 303- see para 0089: when the total loss is minimized) in each combination of a plurality of the torques and a plurality of the rotation speeds ([0086]-[0087]: introduction of map calculated in advance based on operating point, the number of revolutions, torque), based on the total loss derived in the loss derivation step ([0086]-[0089]); 
a relationship derivation step of deriving a relationship between the torque of the motor and the optimum carrier frequency for each rotation speed of the motor, based on the optimum carrier frequency derived in the carrier frequency derivation step ([0086]-[0089]: use of map calculated in advance based on operating point, the number of revolutions and torque; [0089]: carrier frequency 303 to execute frequency change control to achieve carrier frequency Fc_a based on Fig. 2 which shows a relationship between a carrier frequency and loss (indirectly relationship b/n carrier frequency and torque/rotation speed) since the total loss is computed based torque plus speed of motor based on para 0086-0087);
 	a relationship storage step of storing the relationship derived for each rotation speed of the motor in the relationship derivation step ([0086]-[0087]: map calculated in advance based on operating point; thus the calculated map is the relation storage step); and 
a carrier frequency setting step of setting the carrier frequency according to a command value of the torque (further Fig. 1 shows a torque command output from ECU to the carrier frequency setting unit 303) of the motor and a command value of the rotation speed of the motor (para 0086-0084: based on revolutions and a torque) based on the relationship after the relationship is stored in the relationship storage step, when the motor is driven ([0089]: executing the frequency change control so as to achieve a carrier frequency Fc_a;).  
wherein the inverter has a switching element configured using a semiconductor other than a wide band gap semiconductor (Figs. 4-5 shows a semiconductor other than a wide band gap semiconductor), BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/MSW/tanApplication No.: NEWDocket No.: 1609-1486PUS1and
Yuyama doesn’t explicitly show in first embodiment: 
 wherein in the relationship between the torque of the motor and the optimum carrier frequency derived for each rotation speed of the motor in the relationship derivation step, the optimum carrier frequency has a substantially constant value regardless of the torque of the motor.  
wherein the relationship between the torque of the motor and the carrier frequency derived for each rotation speed of the motor has substantially constant value regardless of the torque of the motor.
However, since Yuyama teaches in para [0086]-[0089]: a map calculated in advance in order for the carrier frequency Fc to execute a frequency change in order to minimize a total loss. And the map calculated based on an operating point, number of rotation and torque. Therefore, one ordinary skill in the art may calculate the map such that the relationship between the torque of the motor and the carrier frequency derived for each rotation speed to have a constant value regardless of the torque of the motor. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to calculate the map such that the relationship between the torque of the motor and the carrier frequency derived for each rotation speed to have a constant value regardless of the torque of the motor in order to minimize the total power loss of the motor drive. 

Regarding claim 6, Yuyama teaches:
A motor driving system (Fig. 1)comprising: 
an inverter (inverter 100); 
a motor which is driven with reception of supply of AC power from the inverter (Motor M1 driven from output of inverter 100 which is AC power); and 
a controller which controls an operation of the inverter (control device 300), 
wherein the inverter has a switching element configured using a wide band gap semiconductor (Fig. 2 shows a wide band gap semiconductor), BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/MSW/tanApplication No.: NEWDocket No.: 1609-1486PUS1 
Page 4 of 6 wherein the controller has a carrier frequency setting unit which sets a carrier frequency of the inverter based on a relationship between a torque of the motor and the carrier frequency in the inverter derived for each rotation speed of the motor ([0084]-[0089]).
Yuyama doesn’t explicitly show in first embodiment: 
wherein the relationship between the torque of the motor and the carrier frequency derived for each rotation speed of the motor has a portion in which the carrier frequency increases as the torque of the motor increases.  
wherein the relationship between the torque of the motor and the carrier frequency derived for each rotation speed of the motor has a portion in which the carrier frequency decreases as the torque of the motor increases in a range in which the torque of the motor is equal to or less than the torque of the motor corresponding to a lowest carrier frequency of the portion in which the carrier frequency increases as the torque of the motor increases.  
However, Yuyama teaches in fourth embodiment, wherein the relationship between the torque of the motor and the carrier frequency derived for each rotation speed of the motor has a portion in which the carrier frequency increases as the torque of the motor increases (Figs.   22A-22B and [0209]- [0211]: carrier frequency to change depending on torque),
wherein the relationship between the torque of the motor and the carrier frequency derived for each rotation speed of the motor has a portion in which the carrier frequency decreases as the torque of the motor increases in a range in which the torque of the motor is equal to or less than the torque of the motor corresponding to a lowest carrier frequency of the portion in which the carrier frequency increases as the torque of the motor increases (Figs.   22A-22B and [0211]: carrier frequency to change depending on torque).  
Given the teaching of Yuyama’s fourth embodiment, it would have been obvious to a person having ordinary skill in the art to provide Yuyama’s first embodiment with relationship between the torque of the motor and the carrier frequency derived for each speed  of the motor and the carrier frequency decreasing as the torque of the motor corresponding to a lowest carrier frequency in order to provide a frequency variation and control to the inverter and motor.

Regarding claim 8, Yuyama teaches:
A motor driving system (Fig. 1) comprising: 
an inverter (inverter 100); 
a motor which is driven with reception of supply of AC power from the inverter (Motor M1 driven from output of inverter 100 which is AC power); and 
a controller which controls an operation of the inverter (control device 300), 
wherein the inverter has a switching element configured using a semiconductor other than a wide band gap semiconductor (Figs. 4-5 shows a semiconductor other than a wide band gap semiconductor), BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/MSW/tanApplication No.: NEWDocket No.: 1609-1486PUS1 
Page 4 of 6 wherein the controller has a carrier frequency setting unit which sets a carrier frequency of the inverter based on a relationship between a torque of the motor and the carrier frequency in the inverter derived for each rotation speed of the motor ([0085]-[0089]).
Yuyama doesn’t explicitly show in first embodiment: 
wherein the relationship between the torque of the motor and the carrier frequency derived for each rotation speed of the motor has substantially constant value regardless of the torque of the motor.
However, since Yuyama teaches in para [0086]-[0089]: a map calculated in advance in order for the carrier frequency Fc to execute a frequency change in order to minimize a total loss. And the map calculated based on an operating point, number of rotation and torque. Thus, one ordinary skill in the art may calculate the map such that the relationship between the torque of the motor and the carrier frequency derived for each rotation speed to have a constant value regardless of the torque of the motor. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to calculate the map such that the relationship between the torque of the motor and the carrier frequency derived for each rotation speed to have a constant value regardless of the torque of the motor in order to minimize the total power loss of the motor drive. 

  Regarding claim 9, as best understood, Yuyama teaches:
A carrier frequency setting device for setting a carrier frequency (control device 300 outputs carrier frequency) of an inverter (inverter 100) for driving a motor (motor M1), 
wherein the carrier frequency setting device, BIRCH, STEWART, KOLASCH & BIRCH, LLPPage 5 of 6 as a relationship between a torque of the motor and an optimum carrier frequency (para 0085-0089 describe relationship between the torque and operating point and carrier frequency Fc) which is the carrier frequency when a total loss, which is a sum of a loss of the inverter and a loss of the motor (para 0086-0087 teach the total loss of inverter plus motor) when the motor is driven by using the inverter, is minimum, 
sets the carrier frequency of the inverter based on the relationship between the torque of the motor and the optimum carrier frequency ([0085]-[0089]).  
Yuyama doesn’t explicitly show in first embodiment:
deriving, for each rotation speed of the motor, a relationship which has a portion in which the optimum carrier frequency increases as the torque of the motor increases in a range in which the torque of the motor is equal to or more than a torque of the motor corresponding to the carrier frequency at which the optimum carrier frequency is a lowest value, and a portion in which the optimum carrier frequency decreases as the torque of the motor increases in a range in which the torque of the motor is equal to or less than the torque of the motor corresponding to the carrier frequency at which the optimum carrier frequency is the lowest value, when the inverter has a switching element configured using a wide band gap semiconductor,
deriving, for each rotation speed of the motor, a relationship in which the optimum carrier frequency has a substantially constant value regardless of the torque of the motor, when the inverter has the switching element configured by using a semiconductor other than the wide band gap semiconductor. 
However Yuyama teaches in fourth embodiment:
deriving, for each rotation speed of the motor, a relationship which has a portion in which the optimum carrier frequency increases as the torque of the motor increases in a range in which the torque of the motor is equal to or more than a torque of the motor corresponding to the carrier frequency at which the optimum carrier frequency is a lowest value, and a portion in which the optimum carrier frequency decreases as the torque of the motor increases in a range in which the torque of the motor is equal to or less than the torque of the motor corresponding to the carrier frequency at which the optimum carrier frequency is the lowest value (Figs. 22A-22B and [0211]: carrier frequency to change depending on torque) when the inverter has a switching element configured using a wide band gap semiconductor (Fig. 2 shows the wide band gap semiconductor).
deriving, for each rotation speed of the motor, a relationship in which the optimum carrier frequency has a substantially constant value regardless of the torque of the motor, when the inverter has the switching element configured by using a semiconductor other than the wide band gap semiconductor (since Yuyama teaches in para [0086]-[0089]: a map calculated in advance in order for the carrier frequency Fc to execute a frequency change in order to minimize a total loss. And the map calculated based on an operating point, number of rotation and torque. Thus, one ordinary skill in the art may calculate the map such that the relationship between the torque of the motor and the carrier frequency derived for each rotation speed to have a constant value regardless of the torque of the motor). 
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the fourth embodiment of Yuyama into the first embodiment in order to provide frequency change control to the inverter and motor and to calculate the map such that the relationship between the torque of the motor and the carrier frequency derived for each rotation speed to have a constant value regardless of the torque of the motor in order to minimize the total power loss of the motor drive.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant has argued on Page 7-8 that the combination of the first and fourth embodiments of Yuyuma’s not sufficient to render Applicant’s amended claim 1 obvious. 
Examiner disagrees. Fig. 21 is a relationship between a torque load and a loss of a drive motor. Figs 22A-B are graphs showing the frequency change control to be performed by the power conversion device. Given this teaching a person of ordinary skill in the art would provide the relationship between a torque load and a loss of a drive motor in the first embodiment that shows a relationship between a carrier frequency and the loss of the motor and the inverter.

Applicant further argued on page 8, 2nd para that Yuyama’s fourth embodiment doesn’t have an idea that when the torque of the motor is small, the optimum carrier frequency should be decreases as the torque of the motor increases. This idea corresponds to “the second portion “.
Examiner disagrees. The Fig. 21 shows the power loss of the drive motor , which depends on the carrier frequency, becomes higher as the torque load or the current load on the drive motor becomes larger. Thus, when the torque of the motor is small the carrier frequency becomes small.

For the above reasons, the claims are not allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0056569 to Takamatsu teaches a control device of an AC motor is supplied with a voltage controlled by an inverter, and the control device of the AC motor includes a pulse width modulation control unit for generating a control command for the inverter by performing pulse width modulation control based on a comparison between a sinusoidal voltage command signal for operating the AC motor according to an operation command and a carrier signal; and a carrier generating unit for keeping an integer as a synchronization number being a frequency ratio between the voltage command signal and the carrier signal, and producing the carrier signal by switching the synchronization number according to an operation state of the AC motor. The carrier generating unit adjusts a phase relationship between the voltage command signal and the carrier signal according to the synchronization number such that an AC current transmitted between the inverter and the AC motor according to the control command provided from the pulse width modulation control unit is symmetrical with respect to a boundary between positive and negative portions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        9/23/2022
                                                                                                                                                                                                      
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846